                                         Case 2:16-cv-01700-WHO Document 82 Filed 06/10/20 Page 1 of 1



                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                 EASTERN DISTRICT OF CALIFORNIA

                                  6

                                  7    FADI G. HADDAD, M.D.,                              Case No. 2:16-CV-01700-WHO
                                                      Plaintiff,
                                  8                                                       ORDER VACATING STATUS
                                               v.                                         CONFERENCE AND REQUIRING
                                  9                                                       FINAL JOINT SUBMISSION
                                 10    SMG LONG TERM DISABILITY PLAN
                                       AND HARTFORD LIFE AND ACCIDENT
                                 11    INSURANCE COMPANY,
                                                      Defendants.
                                 12
Eastern District of California
United States District Court




                                 13

                                 14          The June 10, 2020 telephonic Status Conference is VACATED. The Court will resolve the

                                 15   remaining dispute regarding the Hilton settlement offset on the papers. The parties shall meet and

                                 16   confer and submit a final joint statement to the Court regarding the Social Security disability

                                 17   payments offset by June 17, 2020.

                                 18          IT IS SO ORDERED.

                                 19

                                 20   Dated: June 9, 2020

                                 21

                                 22
                                                                                                   William H. Orrick
                                 23                                                                United States District Judge

                                 24

                                 25

                                 26
                                 27

                                 28
